UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  17August 2012 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ Notification of Transactions of (1) Persons Discharging Managerial Responsibility and (2) Persons closely associated with Persons Discharging Managerial Responsibility This form is intended for use by an issuer making a notification required by Rules 7.2 and 7.3 of the Central Bank of Ireland's Market Abuse Rules in relation to a person falling within either of the above categories of individual. These categories are defined in Regulation 12 (8) of the Market Abuse (Directive 2003/6/EC) Regulations 2005 and are detailed as part of this form . All relevant boxes should be completed in block capital letters. 1 Name of the Issuer CRH plc 2 Name of person discharging managerial responsibilities Doug Black 3 State whether notification relates to a person closely associated with a person discharging managerial responsibilities named in 2 and identify the connected person No 4 Indicate whether the notification is in respect of a holding of the person referred to in 2 or 3 above or in respect of a non-beneficial interest Doug Black 5 Description of shares or derivatives or other financial instruments linked to them Ordinary Shares of €0.32 each (held as ADRs) 6 Name of registered shareholder(s) and, if more than one, number of shares or derivatives or other financial instruments linked to them, held by each shareholder Doug Black 114,316 The Bank of New York Mellon (relative) 649 7 State the nature of the transaction Sale of Shares (held as ADRs) 8 Number of shares, derivatives or other financial instruments linked to them acquired Not Applicable 9 Number of shares, derivatives or other financial instruments linked to them disposed of 10 Price per share or derivative or other financial instrument linked to them or value of transaction US$17.76 11 Date and place of transaction 15th August 2012; New York 12 Date issuer informed of transaction 16th August 2012 13 Any additional information Not Applicable 14 Name of contact and telephone number for queries Neil Colgan + Person authorised on behalf of the issuer responsible for making the notification Neil Colgan Date of notification 17th August 2012 Information required under Irish Stock Exchange Listing Rule 6.10 The following additional information is required to be disclosed under ISE Listing Rule 6.10 in respect of interests in securities of a director or secretary or their connected persons. An issuer is not being required to submit the information below to the Central Bank in respect of any PDMR who is also a director/secretary/connected persons. 15 Name of director or secretary (if not required to be stated in box 2) 16 State whether the notification relates to a single transaction being notified in accordance with the Market Abuse Rules and ISE LR 6.10 Yes 17 Description of class of share Ordinary Shares of €0.32 each (held as ADRs) 18 Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) Not Applicable 19 Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) 0.000249% 20 Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 114,965; 0.015918 % If a person whose interests are required to be disclosed under ISE Listing Rule 6.10 has been granted options by the issuer, please complete the following boxes : 21 Date of Grant Not Applicable 22 Period during which or date on which it can be exercised Not Applicable 23 Total amount paid (if any) for grant of the option Not Applicable 24 Description of shares involved (class and number) Not Applicable 25 Exercise price (if fixed at time of grant) or indication that the price is to be fixed at the time of exercise Not Applicable 26 Total number of shares over which options are held following notification Not Applicable Name and signature of duly designated officer of issuer responsible for making notification Neil Colgan Date of notification 17th August 2012 The duly designated officer of the issuer responsible for making this notification acknowledges and confirms that he/she is aware that the information as has been provided in response to the questions 15 to 26 above is not information which has been required by or which has been requested by the Central Bank, and is information which is required to be provided to the Irish Stock Exchange only. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date17 August 2012 By:/s/Maeve Carton M. Carton Finance Director
